ANSTEAD, Judge.
The wife is here appealing the trial court’s decision awarding custody of the parties’ 15 month old child to the husband. We affirm.
The main contention of the wife is that she should have been awarded custody because the child is of tender years; and in such case, other essential factors being equal, the mother should have custody. Dinkel v. Dinkel, 322 So.2d 22 (Fla.1975). In deciding the issue of custody a trial court is required to determine what custody arrangement would be in the best interests of the child. The age of the child, although important, is but one of the factors to be considered. In this case, we believe the trial court properly concluded that the other essential factors were not equal and therefore that the evidence supported an award of custody to the husband, rather than the wife, as being in the best interests of the child. Marshall v. Marshall, 375 So.2d 1082 1st DCA 1979).
Accordingly, the final judgment of the trial court is hereby affirmed,
GLICKSTEIN and HURLEY, JJ., concur.